TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 29, 2017



                                      NO. 03-17-00573-CV


                                         N. T., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




       APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the final order signed by the trial court on August 15, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s final order. Therefore, the Court affirms the trial court’s final order. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.